541 F.2d 1171
UNION CARBIDE CORPORATION, Petitioner,v.Russell E. TRAIN, etc., Respondent.  And 10 Companion Cases.*
No. 74-1459.
United States Court of Appeals,Fourth Circuit.
Feb. 10, 1976.
ORDER

1
We have considered the motion of the parties to remand to the Environmental Protection Agency the regulations promulgated for the Major Organic Products Segment of the Organic Chemical Manufacturing Point Source Category, 40 CFR Part 414, as promulgated in 39 Federal Register 14675 (April 25, 1974), and as subsequently amended, and for other action, including the withdrawal, reconsideration, and repromulgation of phase II Regulations for the same industry, 40 CFR Part 414, as promulgated and published in 41 Federal Register 901, 914 (January 5, 1976), and are of opinion the motion is well taken and ought to be granted.


2
It is accordingly ADJUDGED and ORDERED that Phase I Regulations for the Major Organic Products Segment of the Organic Chemical Manufacturing Point Source Category, 40 CFR Part 414, as promulgated in 39 Federal Register 14675 (April 25, 1974), and as subsequently amended, shall be, and they hereby are, set aside and remanded to the Environmental Protection Agency for reconsideration and repromulgation.


3
It is further ORDERED that the Environmental Protection Agency will withdraw the Phase II Regulations for the same industry, 40 CFR Part 414, as promulgated and published in 41 Federal Register 901, 914 (January 5, 1976), as quickly as may be and will promptly reconsider and repromulgate such Phase II Regulations.


4
It is further ORDERED that the parties will comply with other stipulations and agreements in the motion, although not here mentioned with particularity.


5
It is further ORDERED that the stipulations and agreements in the motion shall be, and they hereby are, approved.


6
It is further ORDERED that the requirements concerning the filing of briefs in this proceeding are rescinded and the hearing previously set for February 19, 1976 is canceled.


7
With the concurrences of Circuit Judges RIVES and BREITENSTEIN.



*
 In which the Petitioners were
Monsanto Co.  (74-1388); Dow Chemical Co.  (74-1489); Shell Chemical Co.  (74-1714, 1829); E. I. duPont DeNemours & Co.  (74-1725, 1831); Union Carbide Corp.  (74-1830); Celanese Corp.  (74-1854, 1855); and Exxon Corp.  (74-1870); and in each of which the Respondent was Russell E. Train, etc.